MEMORANDUM OPINION
                                        No. 04-10-00717-CV

                                           Alan URESTI,
                                             Appellant

                                                  v.

                                        Joann GUTIERREZ,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-09548
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           The clerk’s record was due on December 1, 2010, and has not been filed. On December

6, 2010, the trial court clerk filed a notification of late record stating that appellant had failed to

pay or make arrangements to pay the clerk’s fee for preparing the clerk’s record, and appellant is

not entitled to appeal without paying the fee.         On December 21, 2010, this court ordered

appellant to show cause in writing by January 3, 2011, why this appeal should not be dismissed

for want of prosecution.         Appellant responded by filing a pro se motion requesting
                                                                                     04-10-00717-CV

reconsideration of the court’s show cause order; appellant asserts he is indigent, and requests that

the clerk’s record and reporter’s record be filed in this court without the need for payment. On

January 7, 2011, a certified copy of the trial court’s “Order Sustaining Contests to Affidavit of

Inability to Pay Costs on Appeal Filed by Alan Uresti and Ordering Alan Uresti to Pay All Costs

of Appeal” was filed in this court. Because the record shows the appellant is not indigent and

has failed to pay for preparation of the clerk’s record, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against appellant.



                                                             PER CURIAM




                                                -2-